Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 07, 2018

The Court of Appeals hereby passes the following order:

A18A0753. RESTORA HEALTHCARE HOLDINGS, LLC v. LAUGHLIN et al.

      Plaintiffs George Dunaway, Rod Laughlin, and Greg Sassman filed this civil
action against Restora Healthcare Holdings, LLC, Jason Dodd, and Kip Weatherwax.
The defendants filed a motion to dismiss for forum non conveniens; to compel
arbitration and dismiss, or in the alternative to stay litigation; and to dismiss for
failure to state a claim. The trial court granted the motion to stay so that the parties
could arbitrate the dispute, and the court reserved ruling on the remaining grounds for
dismissal. In the orders granting the stay, the trial court ruled that the plaintiffs’
employment agreements required them to arbitrate all of their claims against all of the
defendants.
      Following an arbitration proceeding, Laughlin and Sassman were awarded
damages against Restora. In August 2017, the trial court granted Laughlin and
Sassman’s application to confirm the arbitration award and entered a final judgment
in favor of Laughlin and Sassman. Restora then filed this direct appeal, seeking
review of the August 2017 order.


              In a case involving multiple parties or multiple claims, a decision
      adjudicating fewer than all the claims or the rights and liabilities of
      [fewer]than all the parties is not a final judgment. In such circumstances,
      there must be an express determination under OCGA § 9-11-54 (b) or
      there must be compliance with the [interlocutory appeal] requirements
      of OCGA § 5-6-34 (b). Where neither of these code sections are
      followed, the appeal is premature and must be dismissed.
(Punctuation omitted.) Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629
(385 SE2d 731) (1989).
      Here, the trial court’s order states that “a final judgment is entered in favor of
Plaintiffs Laughlin and Sassman.” But the record is unclear as to the remaining
claims, if any, involving plaintiff George Dunaway and defendants Dodd and
Weatherwax, and the trial court’s order does not indicate its intention with respect to
any determination pursuant to OCGA § 9-11-54 (b). In light of the existing arbitration
award and the trial court’s finding that the plaintiffs must arbitrate all claims against
all parties, the case is hereby REMANDED for clarification as to finality of the
confirmation order as to all of the claims and parties.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/07/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.